THE        AYTOR~EY                GENERAL
                                     OF      TEXAS

 Gerald C. Mann                     AUUTXN    ~LTEXAR


AT-r,,,~NE:S   GKNRC:I*Al.




      Hon. Shelby EL. Long                              Opinion No. O-5706
      County Attorney                                   Rer Can common school dis-
      Jefferson  County                                 tricts    and, rural school dis-
      Beaumont, Texas                                   tricts    purchase group life
                                                        insurance for their employees
      Attention:       Mr. Earl Blaok,                  under the provisions      of House
       Assistant                                        B~;i~;:6,    Forty-eighth   Legis-

      Dear Sirt
                    We have your letter        of recent     date reading    as follows:
                     “We have received the following   letter from
               W. J, Holloway, Superintendent,    Port Neches Common
               School District  No. 1.6,
                     “‘The 1943 Texas Legislature   passed House Bill
               326, which became effective    on August 99 1943.
               douse Bill 326 amends the group life insurance law
               of the State of Texas to the extent that hereafter
               ‘group life insurance policies    may be issued upon
               the lives of all employees, as employees of any in-
               dependent school district,   incorporated   city, town
               OP village,  which has assumed control of the public
               school system within such municipality     as employer.”
                      “‘Since    common school districts    and rural
               school districts      were not specifically    mentioned in
               House Bill 326, even though there was no apparent
               intention     for their exclusion,    there is a question
               of legality      as to whether or not common school dis-
               tricts    and rural school districts      can purchase group
               life insurance for their employees.
                     “‘1 ‘shall appreciate very mush your getting an
               opinion for me from the Attorney General of this
               State on this subject at your earliest   convenience.’
                      “The Act that he refers to in his letter  is
               Article   4764a,, R.C.S. as amended by the 48th Legis-
               latur e e
                     “We’will    appreciate    your opinion      upon this   sub-
               ject *I@
Hon. Shelby K. Long, page 2       (O-5706)


             The Act cited (Chapter 349, Acts of the Forty-eighth
Legislature)    defines group life  insurance within the meaning
of the Act as “Life Insurance covering not less than 2.5 employ-
ees written under a policy issued to the employer, the premium
for which is to be paid by the employer or by tix employer and
employees or classes thereof determined by conditions     pertaining
to the employment, for amounts of insurance based upon some plan
which will preclude individual     selection, and for the benefit of
persons other than the employer ***.“I
            “Group life insurance policies       may be issued conformably
to the terms of Section 1 and Subsection 1 of this Act upon the
lives of all employees, as employees of any independent school
district,   incorporated   city    town or village,   which has assumed
control of the public schoo 1 system within such municipality,
as employer; such group life policies       to be in conformity with
Acts, 1931, Forty-second      Legislature.    Chapter 101, Page 172 et
seq*, as amended by Acts, 1941 Forty-seventh          Legislature,   regu-
lar session,    House Bill No. 10&l, and as amended by this Act.          In
the case of such school systems as employers the premiums upon
such group life policies      shall be paid by the employees and no
part thereof shall be paid by said school district          employers; but
there is nothing in this Act to prohibit         such school employers
from deducting the premiums on such group policies          from employ-
ees’ salaries    and paying the premiums therefor with such deduc-
tions.t’
          It is our opinion that the statute under consideration
does not authorize the issuance of group life  insurance to the
employees of any school district,  except those specifically
named in the statute,  and your question is so answered.
           It will be observed that in the case of school systems
as employers the premiums upon such group life policies   shall be
paid by the employees, and no part shall be paid by the employers.
                                        Very truly    yours
APPROVED DEC 1, 1943
/s/ Grover Sellers                       ATTORNEY
                                                GENERALOF TEXAS
FIRST ASSISTANT
ATTORNEY GENFRAL                         By /s/   C. F. Gibson
APPROVED:OPINION COMMITTEE               C, F. Gibson,   Assistant
BY:     BWB, CHAIFMAN
CFG-s:wb